Citation Nr: 1729891	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for carcinoid tumor of the left lung in remission, to include as due to Gulf War service (claimed as non-calcified nodule of the left lung). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for hearing loss in the left ear, bronchial asthma, and non-calcified nodule of the left lung.  The Veteran filed a Notice of Disagreement (NOD) in November 2008 regarding all issues and the RO issued a Statement of the Case (SOC) in June 2009.  The Veteran filed a VA Form 9 in July 2009.  The RO issued a Supplemental SOC in November 2013.  The Veteran filed another VA Form 9 in January 2014, in which she specifically noted that she was appealing only the issue of entitlement to service connection for non-calcified nodule of the left lung.  The RO issued another Supplemental SOC in May 2015, and noted that because the Veteran had not indicated that she wanted to pursue an appeal with regard to the other two issues, that they were deemed withdrawn.  

In April 2016, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2016, the Board remanded the claim on appeal to the agency of original jurisdiction for additional development.  A January 2017 Supplemental SOC continued the denial of claim.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran's carcinoid tumor of the left lung is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include Gulf War service, and did not manifest within one year following her separation from service.


CONCLUSION OF LAW

The criteria for service connection for a carcinoid tumor of the left lung are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of April 2007 and September 2007 letters to the Veteran, sent prior to the issuance of the rating decision on appeal.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran are also associated with the record.  

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service Connection for Carcinoid Tumor of the Left Lung

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection criteria

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  

The competence, credibility, and probative weight of evidence, including lay evidence, must be assessed by the Board.  See generally 38 U.S.C.A. § 1154(a) (West 2014).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Consequently, VA may favor one medical opinion over another, provided an adequate basis is provided.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Analysis

The Veteran claims entitlement to service connection for a carcinoid tumor of the left lung, to include as due to Gulf War service.  Specifically, she alleges that the exposures she had during her service caused her non-calcified nodule of the left lung, currently diagnosed as a carcinoid tumor of the left lung.

Private treatment records document that the non-calcified nodule of the left lung was identified in May 2006.  The August 2016 VA examination confirmed the current diagnosis of a carcinoid tumor of the left lung, status post-left wedge resection, in remission.  Thus, there is no dispute that a current disability is established.  See Hickson, 12 Vet. App. at 247.  

Service treatment records are silent as to complaint or treatment of tumors or cancer.  Upon separation from active duty in April 1991, the Veteran denied tumors, growths, cysts, or cancer.  Her separation physical noted previous bronchitis and asthma attacks, but found normal lungs and chest. 

Personnel records reflect that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from January 1991 to April 1991.  The Department of Defense sent the Veteran a letter in December 2000, indicating that she may have been exposed to chemical agent munitions in Khamisiyah, Iraq.  She submitted statements, including a buddy statement, in support of her contentions, as well as pictures which depicted her wearing masks while serving during the Gulf War.  In one such statement, submitted in November 2010, she indicated that she experienced dust storms, billowing dense clouds of black smoke from the oil fires, prolonged direct exposure to jet fuel from the operating aircraft, and exposure to sarin gas. The Veteran also testified at her April 2016 hearing regarding her exposures during her service in the Gulf War.  She reported that she experienced respiratory problems during that time and was given inhalers, antibiotics, and breathing treatments; she also testified that she worked in a combat support hospital in a harsh desert environment.  Given the testimony of the Veteran, corroborated by her personnel and service treatment records and supporting buddy statement, the Board finds that the record includes sufficient evidence to establish an in-service incident.  See Hickson, 12 Vet. App. at 247.  

Thus, the Veteran's claim turns on the question of whether the left lung tumor was caused by or is etiologically related to the in-service environmental exposures during her Gulf War service.  

In July 2010, the Veteran submitted a copy of "Investigating the Risk of Cancer in 1990-1991 US Gulf War Veterans With the Use of State Cancer Registry Data." This study published in April 2010 found that lung cancer was the only specific cancer that showed a significant relative excess in the Gulf War veteran group, but noted it could be explained by differences in smoking patterns, which were not measured in this study, or related to variations in exposures in the Gulf War theater. The time period in the study was a maximum of 15 years of follow-up, so additional studies were recommended.

In April 2016, the Veteran submitted an article published in February 2016 by the Institute of Medicine concerning the effects of serving in the Gulf War.  The article indicated that the time period from which to discern whether Gulf War veterans were at increased risk for lung or brain cancer "may not have been adequate to account for the long latency of cancer."   

Private treatment records associated with the Veteran's claims file contain a long history of treatment, including surgical intervention, for the carcinoid tumor of the left lung, currently in remission.  However, the private and VA treatment records associated with the claims file do not contain evidence regarding the etiology of the tumor or linking it to her military service.  

In July 2016, the Board remanded the Veteran's claim to obtain a medical opinion; she underwent VA examination in August 2016.  The examiner recorded her report of exposure to dust storms, burn pits, and smoke from oil fires while deployed during the Gulf War; the Veteran also stated her exposure to sarin gas.  The examiner acknowledged the in-service diagnosis of bronchitis, but noted that the service treatment records did not reflect the presence of a non-calcified lung nodule and that a 1992 chest x-ray was interpreted as normal.  She reviewed the claims file, including the study and article submitted by the Veteran, and then conducted further medical literature research of her own.  The examiner referenced a publication of the Committee on Gulf War and Health (Volume 10 on March 16, 2016) which reviewed the 2010 study submitted by the Veteran.  The Committee reported that the 2010 study found a higher proportion of lung cancer in Gulf War veterans compared to veterans of that era (i.e. veterans who served during the conflict but did not deploy to the Persian Gulf), but there was no significant difference compared to the general population.  The Committee concluded that there is insufficient and inadequate evidence to determine if there is an association of Gulf War deployment with lung cancer, although they noted that cancer in the years 2006-2016 had not been reported so additional follow-up was recommended.  After physical examination of the Veteran, review of the claims file, and completion of additional research, the examiner opined that the left lung tumor was less likely than not incurred in or caused by the in-service events.

The only medical opinion addressing the etiology of the left lung tumor is the August 2016 VA opinion, which is adverse to the claim.  A positive etiology opinion comes from the Veteran, who believes there is a link between in-service environmental exposures and her lung cancer.  There are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple disorders such as a dislocated shoulder.  See Jandreau, 492 F.3d at 1372 (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Veteran's DD-214 indicates that she served as a surgical nurse.  The Board is responsible for determining the competence and credibility of all evidence, including lay statements, and determining probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997).  While the Veteran is competent to opine on some medical matters, her opinion is not dispositive.  Apart from her self-interest in the claim (which is not fatal to a grant of service connection), the record contains a countervailing and well-informed medical opinion against the claim.  There is no evidence to indicate the Veteran has any specialized experience which would render her opinion more probative than that of the VA physician.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In this case, the Board finds the August 2016 examiner's opinion to be highly probative as to the nexus issue.  The examiner thoroughly reviewed the claims folder and explained the rationale behind her etiology opinion with specific discussion of the Veteran's in-service environmental exposures, as well as the medical study and article purporting to support the claim.  Furthermore, the examiner conducted additional research of medical literature regarding a potential nexus between lung cancer and the Veteran's Gulf War exposures.  Ultimately, she opined that no such link was found in this case.  

The Board has considered the April 2010 and February 2016 studies submitted by the Veteran in support of her claim.  Statements in treatises conveying sound medical principles can satisfy the requirement for medical evidence to establish a medical nexus.  38 C.F.R. § 3.159(a)(1).  However, medical literature that does not apply medical principles to the facts of an individual case and instead includes only general arguments or generic information is not competent medical evidence to support a nexus.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the information submitted by the Veteran does not provide any medical insight into the specific circumstances of her claim.  Furthermore, as addressed above, the August 2016 VA examiner addressed these studies in her examination report; she ultimately concluded the Veteran's left lung tumor was less likely than not incurred in or caused by the in-service events.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The Board has also considered the letter from the Department of Defense informing the Veteran of her potential exposure to chemical agents during munitions demolition in March 1991.  However, this letter is not conclusive evidence of a nexus between exposure and the Veteran's left lung tumor.  Indeed, the letter states that "based on current medical evidence and ongoing research, there is no indication that any long-term health effects would be expected from a brief, low-level exposure to chemical agents that may have occurred..."  Accordingly, the Board affords this letter little probative value in the nexus determination. 

Consequently, while the record clearly reflects that the Veteran suffers from the claimed condition and was exposed to various environmental exposures in service, the most probative evidence of record does not demonstrate a link between the Veteran's left lung tumor and her service.  
The Board notes that malignant tumors are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, there is no evidence or assertion that the Veteran developed a malignant tumor during service or in the year after her separation from active duty.  Thus, application of the presumption related to chronic diseases is not warranted.  See 38 C.F.R. § 3.309(a).
 
There can be no doubt from review of the record that the Veteran rendered honorable and faithful service, including deployment under harsh conditions during the Gulf War, for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for the left lung tumor may be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.  


ORDER

Entitlement to service connection for carcinoid tumor of the left lung in remission, to include as due to Gulf War service (claimed as non-calcified nodule of the left lung) is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


